Name: Thirty-Fourth Commission Directive 80/884/EEC of 4 September 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-09-24

 Avis juridique important|31980L0884Thirty-Fourth Commission Directive 80/884/EEC of 4 September 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 251 , 24/09/1980 P. 0017 - 0017****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 185 , 18 . 7 . 1980 , P . 48 . THIRTY-FOURTH COMMISSION DIRECTIVE OF 4 SEPTEMBER 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/884/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDING-STUFFS ( 1 ), AS LAST AMENDED BY 33RD COMMISSION DIRECTIVE 80/678/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR THE CONTENT OF ITS ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS , UNDER THE 33RD COMMISSION DIRECTIVE CERTAIN NEW USES OF SPIRAMYCIN WILL BE AUTHORIZED THROUGHOUT THE COMMUNITY AS FROM 30 NOVEMBER 1980 ; WHEREAS AUTHORIZATIONS FOR NATIONAL USE SHOULD THEREFORE BE EXTENDED UNTIL 29 NOVEMBER 1980 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II OF DIRECTIVE 70/524/EEC , IN PART A ' ANTIBIOTICS ' UNDER POINT 20 ' SPIRAMYCIN ' , ' 30 JUNE 1980 ' IS REPLACED BY ' 29 NOVEMBER 1980 ' . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT